In an action to recover damages for breach of contract and fraud, the defendants appeal from an order of the Supreme Court, Nassau County (Joseph, J.), entered August 24, 1998, which denied their motion for leave to serve and file a jury demand nunc pro tunc.
Ordered that the order is reversed, as a matter of discretion, with costs, the motion is granted, and the defendants are *373granted leave to serve and file a jury demand within 20 days after service upon them of a copy of this decision and order with notice of entry.
In view of the absence of prejudice to the plaintiffs, the fact that the defendants had no intention of waiving a jury trial, and their prompt application to be relieved of their default, it was an improvident exercise of discretion for the Supreme Court to have denied the defendants’ motion for leave to serve and file a jury demand (see, CPLR 4102 [a]; Breezy Point Coop. v Young, 234 AD2d 409, 410; Lane v Marshall, 89 AD2d 579; Calspan Corp. v Fingermatrix, Inc., 84 AD2d 826). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.